Exhibit 10.1

 

[g62191kai001.jpg]

 

Kari Heerdt
16612 Green Dolphin Lane
Cornelius, NC 28031

 

 

P.O. Box 110526
4101 Research Commons
79 TW Alexander Drive
Research Triangle Park
North Carolina 27709

 

 

 

 

February 24, 2010

 

 

Lawrence D. Stern
Chairman & Chief Executive Officer
Tel 919.316.6668
Fax 919.316.6669
lawrence.stern@talecris.com

 

Dear Kari:

 

Your employment agreement, entered January 21, 2008, and amended and restated on
November 26, 2008, between you and Talecris Biotherapeutics Holdings Corp.
(“Agreement”) expires on April 1, 2010.

 

The Compensation Committee of the Board of Directors has authorized me to give
you notice of renewal pursuant to Section 2 of the Agreement to extend the
Agreement through April 1, 2011 on the same terms as contained in the Agreement,
except as follows:

 

(1)     The second sentence of Section 4.2 of the Agreement shall be amended to
read as follows:

 

“The Executive’s target bonus shall be 65% of base salary (the “Target Bonus”),
with the actual amount of each Bonus being determined under the Bonus Plan in
effect at that time as approved by the Board.”

 

(2)     Section 4.8 shall be amended to read in its entirety as follows:

 

“The Executive may commute from a primary residence located in Charlotte NC
metro area or other location as approved by the CEO. The Executive will be
permitted to travel back and forth weekly, and the Company shall reimburse the
cost. From time to time, the Executive shall be expected to attend employee
and/or community events over the weekend in the greater Raleigh area. The
Company will provide temporary housing or reasonable reimbursement for temporary
housing. The expenses described in Section 4.8 will be grossed up to cover
Executive’s federal and state income tax liability. Reimbursement of relevant
items, housing costs or reimbursement and gross-ups of federal and state income
tax liability shall all be in accordance with relevant items of the Company’s
Commuter Policy during the Term. The Executive is expected to pay for all local
living expenses not covered by the Company’s Commuter Policy. The Executive
shall apply for all reimbursements hereunder for a particular calendar year not
later than forty-five (45) days after it ends, and payment shall occur not later
than two and one-half months after the end of the calendar year to which the
reimbursable expenses relate.

 

If you agree with the terms of this renewal, please sign both copies of this
letter in the space provided below and return one copy to me.

 

 

Very truly yours,

 

AGREED:

 

 

 

/s/ Lawrence Stern

 

 

Lawrence Stern

 

/s/ Kari Heerdt

Chairman and Chief Executive Officer

 

Kari Heerdt

 

 

 

 

 

3/3/10

 

 

Date

 

 

 

 

 

www.talecris.com

 

--------------------------------------------------------------------------------